The defendant was tried for the offense of seduction, and convicted of "fornication." His motion for a new trial, consisting of the general grounds, and two special grounds, was overruled, and that judgment is assigned as error.
1. The verdict was authorized by the evidence, and therefore the general grounds are without merit.
2. The first special ground is not unqualifiedly approved by the trial judge, and therefore can not be considered by this court.
3. The second special ground complains of an excerpt from the charge of the court; but the ground is fatally defective in that it fails to allege or to point out how or why, or for what reason, the excerpt is erroneous. Therefore, under repeated rulings of the Supreme Court and this court, the ground fails to show error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 12, 1946.